Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Ortiz y Alonso Alonso.
No podemos suscribir la tesis del apelante Miguel A. Gar-cía Colón que encuentra implícitamente eco en la sentencia del Tribunal y revoca el dictamen del Tribunal Superior, Sala de Carolina, que denegó su solicitud de supresión de eviden-cia. Nuestras objeciones están fundadas en que la sentencia es producto de una interpretación errónea de la doctrina aplicable y descarta sin justificación las determinaciones de hecho del foro de instancia. Expliquémosnos.
En Pueblo v. Díaz Díaz, 106 D.P.R. 348, 354 (1977), expu-simos así el resumen normativo para evaluar casos de confi-dencias:
En la jurisdicción federal se ha debatido y considerado la cuestión. Jurisprudencialmente se han fijado criterios razona-bles para determinar las circunstancias en que una confiden-cia puede servir de base para la existencia de causa probable, los cuales merecen nuestra aprobación. El análisis de casos revela que una confidencia es suficiente para validar la exis-tencia de causa probable si se establece la concurrencia de una o más de las siguientes circunstancias: 1) que el confi-dente previamente ha suministrado información correcta; 2) que la confidencia conduce hacia el criminal en términos de lugar y tiempo; 3) que la confidencia ha sido corroborada por observaciones del agente, o por información proveniente de otras fuentes; y 4) que la corroboración se relaciona con actos delictivos cometidos, o en proceso de cometerse. Véanse: United States v. Harris, 403 U.S. 573 (1971); Whiteley v. Warden, 401 U.S. 560 (1971); Spinelli v. United States, 393 U.S. 410 (1969); Recznik v. City of Lorain, 393 U.S. 166 (1968); *350McCray v. Illinois, 386 U.S. 300 (1967); Beck v. Ohio, 379 U.S. 89 (1964); Ker v. California, 374 U.S. 23 (1963); Wong Sun v. United States, 371 U.S. 471 (1962); Jones v. United States, 362 U.S. 257 (1960); Draper v. United States, 358 U.S. 307 (1959).
Bajo la anterior norma, no existe fundamento jurídico de peso para establecer una dicotomía entre confidente confia-ble en virtud de información correcta previamente suminis-trada o de un confidente anónimo. Cualesquiera de las circunstancias expuestas en Pueblo v. Díaz Díaz, supra, son suficientes. Lo crucial y determinante es que “puede estable-cerse causa probable mediante prueba de una confidencia que aunque en su origen sea incompleta, unida a informa-ción ulterior obtenida por los agentes, en algún sentido o medida corrobore que la persona arrestada estaba en el pro-ceso de cometer un delito grave”. (Énfasis suplido.) íd., pág. 355. En el caso de autos, fácticamente se cumplen satisfacto-riamente estas exigencias.
La cuestión requiere una breve referencia a los principios elementales que rigen esta zona vital del derecho constitu-cional penal según plasmada en el Art. II, Sec. 10 de nuestra Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1. Al ha-cerlo recordamos que las “garantías personales frente al arresto, el registro, la incautación y el allanamiento, tienen su límite en la conducta criminal. Sólo para casos de sospe-cha fundada o sea cuando medie causa probable —fuera de actuaciones de delito infraganti determinadas en la ley penal— se concede a la autoridad judicial facultad de expedir mandamientos de arresto y registro”. (Énfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2567-2568 (1952).
) — I
A los fines de los requisitos exigidos para establecer causa probable según la información provista a la Policía, la *351doctrina en Estados Unidos ha establecido una distinción en-tre el informante(1) y la víctima o testigo de un delito.
Como regla general, se reconoce al informante como la persona que es miembro de la comunidad criminal o está en su periferia. En el otro extremo, se admite que la víctima o testigo es un ciudadano promedio que por las circunstancias de un momento dado es perjudicado o presencia un acto de-lictivo y lo informa a la Policía. W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, Secs. 3.3, 3.4 y 3.4(a). Bajo la categoría de víctima o testigo se han incluido, entre otros, al “ciudadano cooperador”, “ciudadano común”, “ciudadano informante” e “informante no profesio-nal”.
Según este enfoque conceptual dimanante de estas reali-dades, en el caso de los informantes se exige que sean per-sonas creíbles y que la información sea confiable; esto es, se asume falta de veracidad. Por el contrario, en el caso de tes-tigo o víctimas se estiman confiables, a menos que existan circunstancias especiales que indiquen lo contrario. LaFave, op. cit, Sec. 3.4(a).
Así, en el caso de informantes, el Tribunal Supremo federal inicialmente resolvió que para que exista causa probable para expedir una orden de registro era menester cumplir con dos requisitos: (1) la existencia de hechos suficientes que permitieran determinar las razones que el informante tuvo para conocer lo que informó y (2) que se probara la credibili-dad del informante o la confiabilidad de su información. Véanse, también: Aguilar v. Texas, 378 U.S. 108 (1964); Spinelli v. United States, 393 U.S. 410 (1969).
*352Este análisis estricto ha sido reiteradamente descartado por el Tribunal. Por ello no cabe incorporar a nuestro acervo jurisprudencial y revivir la referida jurisprudencia para ca-racterizar las confidencias como “confiables” y las anónimas no confiables. Ello significa una norma más rígida que la aprobada por este Foro hace una década en Pueblo v. Díaz Díaz, supra. Nuevamente rechazamos ese enfoque.
La casuística en que se apuntala la propuesta para aban-donar Pueblo v. Díaz Díaz, supra, fue dejada sin efecto por el Tribunal Supremo federal en Illinois v. Gates, 462 U.S. 218 (1983), y en Massachussetts v. Upton, 466 U.S. 727 (1984). En el primero, la Policía recibió una carta anónima en la que se indicaba que un matrimonio vivía de vender drogas que adquiría cuando la esposa viajaba en auto a Florida, lo dejaba cargando y regresaba por avión, y su esposo iba por avión a Florida y regresaba en el auto con las drogas. La Policía pudo corroborar que él viajó a Florida, se hospedó en un cuarto de un motel a nombre de su esposa y al otro día viajó en el auto de su familia con una mujer por la autopista que llega a Chicago. A base de esta información, se obtuvo orden de registro del auto y de la residencia. Planteada fron-talmente la ilegalidad del registro, dicho tribunal abandonó la norma de Aguilar v. Texas, supra, y de Spinelli v. United States, supra, y delineó una fundada en un análisis a base de la totalidad de las circunstancias. La regla (test) es si, a base de todos los hechos presentes, incluso los criterios de Aguilar v. Texas, supra, y de Spinelli v. United States, supra, hay una probabilidad razonable (fair probability) de encontrar contrabando o prueba de un delito en un lugar específico. Illinois v. Gates, supra, pág. 238.
En Illinois v. Gates, supra, el Tribunal indicó que los cri-terios de Aguilar v. Texas, supra, y de Spinelli v. United States, supra, no tienen status independiente, aunque son re-levantes a la determinación de causa probable. Así, al exami-nar la confiabilidad de una confidencia, la deficiencia en uno u *353otro criterio puede ser compensada por el otro o por cual-quier otro indicio de confiabilidad. Illinois v. Gates, supra, pág. 238. En resumen, bajo ese análisis la función judicial es hacer un balance de todos los indicios de confiabilidad. íd., pág. 234.
Finalmente, el mismo Tribunal federal rechazó que la co-rroboración de una actividad inocente no fuera suficiente para establecer causa probable. Opinó que no hay razón para limitar el análisis a solamente ver si la conducta observada es inocente o incriminatoria, sino evaluar el grado de sospe-cha que conllevan todos los actos de la persona. Illinois v. Gates, supra, págs. 243-244 esc. 13. También resolvió que no se exige que toda la información de la confidencia sea correcta. íd., págs. 245-246 esc. 14.
Es evidente, pues, que el análisis de la totalidad de las circunstancias de Illinois v. Gates, supra —según estable-cido en Pueblo v. Diaz Díaz, supra— es válido aún para casos de confidencias anónimas. Precisamente, nuestra deci-sión se enmarcó en una investigación e intervención policial que se inició mediante llamada anónima.
En resumen, el cumplimiento de cualesquiera de los cua-tro (4) criterios indicados en Pueblo v. Díaz Díaz, supra, es suficiente indicio de confiabilidad para determinar causa probable a base de la información provista, sea por infor-mante anónimo o conocido. Lo esencial es la naturaleza y la veracidad .intrínseca de la confidencia en términos de su co-rroboración una vez es puesta en marcha la investigación. (2)
*3541 — i I — I
La sentencia de hoy del Tribunal, sin el beneficio de una exposición narrativa de la prueba debidamente certificada, deja sin efecto la resolución del ilustrado foro de instancia que aquilató el valor probatorio de la prueba testifical. Aparte de que ello constituye una técnica adjudicativa obje-table, no toma en cuenta el análisis total de circunstancias que desde ese estrado primario apreció el juzgador de los hechos. Reproduzcámoslo.
Dicho foro primeramente invocó a Pueblo v. Ortiz Martínez, 116 D.P.R. 139 (1985). Allí reconocimos que la “Policía de Puerto Rico, en protección de la ciudadanía en general, tiene perfecto derecho a patrullar las vías públicas de nues-tro país. Como corolario de ese derecho, tiene la obligación de investigar toda llamada telefónica recibida o informa-ción brindada por dicha ciudadanía referente a posible ac-tividad delictiva. Los dos agentes del orden público envueltos en el presente caso, en cumplimiento de su deber, así actuaron”. (Énfasis suplido y en el original.) íd., pág. 144.
Bajo este mandato es que se inicia la investigación de la policía en el caso que nos ocupa. Según el tribunal a quo:
... los agentes Oliveras y Carrión tenían información desde el día antes mediante llamada telefónica anónima, que los aquí peticionarios viajaban en un “auto Su[z]uki, color blanco, cho-cado por el lado izquierdo delantero y cuya tablilla era número 94J451 y que en dicho auto se estaba cargando el rev[ó]lver de reglamento que le había sido hurtado a una mujer policía”. ... [T]an pronto se percatan de la presencia del vehículo y de los aquí peticionarios a quienes el agente Oliveras conocía con *355antelación al día 28 de diciembre de 1985 por haber interve-nido con ellos previamente y comprobar la veracidad de la confidencia recibida por vía telefónica, deciden detener dicho vehículo y examinar los documentos relacionados con el ve-hículo de motor, a saber, la registración del mismo en el Nego-ciado de Vehículo de Motor, Dept[o]. de Obras Públicas de Puerto Rico y la tablilla del carro para ver si corresponden y examinar la licencia de conducir del acusado-peticionario, Miguel García Colón. El agente Oliveras intervino con el conductor García Colón y el agente Carrión se aproximó al carro por el lado derecho del mismo desde donde puede observar al pa-sajero. Mientras el agente Oliveras examinaba la registración del vehículo y la licencia de conducir del acusado García Co-lón, las cuales, encontró en orden, el agente Carrión se per-cata de que sobre la consola de los cambios hay un cono de papel de los que se usan para tomar agua, doblado en su par-te superior hacia abajo con un tape, le llama la atención a su compañero a la vez que procede a ocuparlo por tener —a base de su experiencia como agente que presta servicio en la ca-lle[,] que ésta es una forma de dispensar la sustancia contro-lada marihuana (picadura) y se conoce como un “cono de $5.00”— motivo fundado para creer que se ha cometido y se está cometiendo un delito en su presencia, procede a poner bajo arresto a los aquí peticionarios y a ocupar dicho cono, en el cual efectivamente había picadura de marihuana. No se cuestiona en este incidente la corrección de los informes de la prueba de campo y del químico a los efectos de que la picadura en cuestión era marihuana.
Conforme a la prueba presentada una vez arrestados, son registrados por el agente Carrión y sobre su persona no se le ocupó nada que estuviese en contra de la ley. El agente Oli-veras procedió a registrar el vehículo de motor y encontró directamente debajo del asiento del pasajero, donde momen-tos antes había estado sentado el co-acusado peticionario Gilberto Garay Molina, un revólver que resultó luego de compro-barse con su descripción y número de serie, el rev[ó]lver de la mujer policía Aitza Orria. La prueba demuestra, además, que los aquí peticionarios se detuvieron tan pronto se les hizo la señal por los agentes, a esos efectos, cooperaron con éstos, no ofrecieron resistencia ni intentaron correr o huir en el carro o a pie. Que esa tarde también patrullaban el área de estaciona-*356miento del Centro Comercial Plaza Trujillo patrullas en mo-toras que se mantenían en los alrededores de los distintos es-tablecimientos. Exhibit I, págs. 1-3.
A base de estos hechos correctamente aquilatados por el tribunal de instancia —bajo el deber expuesto en Pueblo v. Ortiz Martínez, supra— estimó que los agentes Oliveras y Carrión
[a]l encontrarse de frente con el vehículo que conducía el aquí peticionario, Miguel García Colón, pudieron corroborar la co-rrección de la información recibida en términos de la descrip-ción del vehículo de motor en que éstos viajaban, la condición de chocado por la parte delantera izquierda, el número de la tablilla del mismo y la presencia de los aquí peticionarios en el mismo como le había sido informado en la confidencia. Era razonable pensar que existía la posibilidad que el arma de fue-go se encontrase sobre la persona de alguno de ellos o en el carro por lo que lo detuvieron con la esperanza de que hubiese alguna discrepancia en la documentación del vehículo o que Miguel García Colón careciese de la correspondiente licencia de conducir que le permitiese a ellos ponerlo bajo custodia. Aunque los documentos todos resultaron estar en orden du-rante el breve tiempo en que estuvieron detenidos mientras se comprobaba la corrección de los mismos, el agente Carrión observó lo que él llama un “cono de cinco”, según se conoce en el argot del narcotráfico. Esto, a nuestro juicio, le dio [sic] los motivos fundados para creer que se estaba cometiendo un de-lito en su presencia y autorizaba al agente Carrión y a su com-pañero a poner bajo arresto a los aquí peticionarios (Regla 11 de las de Procedimiento Criminal [34 L.P.R.A. Ap. II]), dicha evidencia estaba a plena vista sobre la consola de los cambios y podía ser ocupada por éstos. Pueblo [v. D]el R[í]o, [113 D.P.R. 684 (1982),] y Pueblo [v.] Dolce, 105 D[.]P[.]R[.] 422 (1976).
El registro del vehículo de motor, a nuestro juicio, es válido bajo cualquiera de los siguientes fundamentos, a saber: pri-mero —ocupándose un cono de picadura de marihuana en dicho vehículo es razonable pensar que en el mismo puede haber más de esa sustancia] controlada[;] segundo —habiéndose co-rroborado casi en su totalidad la confidencia recibida, es razo-nable pensar que aquella parte de la confidencia que aun no ha *357sido corroborada es cierta y hacer actos dirigidos (registro del carro) a confirmar la veracidad de este extremo de la confi-dencia (el rev[ó]lver está en el vehículo de motor) y finalmente bajo la teoría de que habiéndose ocupado sustancias contro-lada^] en dicho vehículo, el Estado tiene el derecho de confis-car el mismo bajo las disposiciones de la Ley Uniforme de Confiscación de Vehículos, Botes y Bestias[,] y proceder a ha-cer un inventario en el mismo para saber los accesorios que en el mismo se encuentran en protección de una parte de los fun-cionarios que intervienen contra imputaciones falsas de sus-tracción o apropiación ilegal de equipo y accesorios no confis-cable^] y también en garantía del respeto a la propiedad ajena susceptible de uso inocente del ciudadano. Es una ga-rantía para ambas partes.
Concluimos que bajo los hechos específicos de este caso la ocupación del cono conteniendo picadura de marihuana no constituyó un registro sino la incautación de material prima facie delictivo. En consecuencia, entendemos que el agente Camión tenía la facultad para incautarse u ocupar el cono de picadura de marihuana que estaba en el interior del vehículo sin necesidad de mandamiento judicial previo a esos efectos. Pueblo [v.] Conde Pratts, [115 D.P.R. 307 (1984)] (opinión con-currente del Juez Asociado Rebollo). El registro y ocupación del rev[ó]lver debajo del asiento del pasajero en dicho ve-hículo de motor es secuela o el resultado de esta intervención inicial válida a nuestro juicio y[,] por ende[,] es igualmente válida la incautación del arma de fuego.
La realidad actual puertorriqueña exige una [P]olicía alerta y dispuesta a enfrentarse al crimen sin vacilación aunque con respeto a los derechos de los ciudadanos. Esta corta interven-ción de los agentes con los aquí peticionarios no molesta, ni incomoda, ni le causa problema al ciudadano decente y obe-diente de la ley, sólo al delincuente. Pueblo [v. D]el R[í]o, [113 D.P.R. 684 (1982)]. La protección contra registros irrazona-bles tiene un costo social que ha de medirse en cada caso por el grado de obstrucción que enfrenta la investigación criminal y por su efecto frustrante del propósito central del juicio que es buscar y fijar la verdad. Pueblo [v.] Domínguez Fraguada, 105 D[.]P[.]R[.] 537 [(1977)]. Exhibit 1, págs. 4-6.
*358En estas circunstancias, debimos respetar y confirmar el dictamen del tribunal de instancia.

(1) En su acepción genérica, un informante es la persona que da noticia de una cosa. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 771.
Sobre el confidente participante, véase Pueblo v. López Rivera, 91 D.P.R. 693, 699 (1965).


(2) Ello no es contrario a la norma de que las confidencias anónimas, por sí solas, no son suficientes para establecer causa probable. Illinois v. Gates, 462 U.S. 213 (1983). Tal insuficiencia no le resta valor a la labor de investigación. Si son complementadas y corroboradas, constituyen un instrumento valioso para combatir el crimen. Un estudio encontró que sirven como base en más de la mitad de las órdenes de registro expedidas. M.H. Rebell, The Undisclosed Informant and the Fourth Ammendment: A Search for Meaningful Standards, 81 Yale L. J. 703 (1972).
*354Ello es así, pues los tribunales han validado detenciones originadas a base de información de una persona anónima —véase, e.g., United States v. Pearce, 356 F. Supp. 756 (E.D. Pa. 1973)— en circunstancias en que la información es que deter-minada persona acusada se encuentra en un lugar específico. Véanse, entre otros: United States v. McClinnhan, 660 F.2d 500, 502-503 (D.C. Cir. 1981); States v. Eason, 604 P.2d 654 (Ariz. 1979); Moore v. U.S., 468 A.2d 1342 (D.C. 1983); People v. Smither, 415 N.E.2d 327 (Ill. 1980).